Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. 
The application has been amended claims 1 and 7 and claims 1-13 remain pending in the application and examining below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2017/0189976) hereinafter Lin.
Regarding claim 1, Lin shows a miter saw (Figures 1-12) with a pivotally rotatable extension (Figure 1 below)  comprising:
a base (18 and 15, Figure 1 below) having a pair of side surfaces (for an example, Figure 1 shows a right surface where the reference 19 is and another surface is on a left side of the base) extending along a longitudinal direction of the base (front to rear of the base as seen in Figure 1 below), and a top surface (131, Figure 1 below) correspondingly engaged to a top edge of each of the side surfaces (Figure 1 below);
a worktable (20) rotatably mounted to the base and having a work surface (21) corresponding to the top surface (Figure 1, both work and top surfaces are coplanar);
a cutting member (30) connected to the worktable (Figure 1); and
an extension member (Figure 1 below) pivotally mounted to the base (Figure 1 shows the extension member is on a horizontal position and Figure 12 shows the extension is on a vertical position) and adjacent to one of the side surfaces (Figure 1 below), the extension member being convertible between an extended position (Figure 1 below shows an extension surface in a horizontal position, is coplanar and slightly extends the top surface) and a retracted position (Figure 12) relative to the base, the extension member having an extension surface (Figure 1 below) adapted to support a workpiece in the extended position (see Figure 1 below, the top surface of the extension member is adapted to support a workpiece because the top surface appears being coplanar with a top surface of the base and the table; moreover, a recitation of the intended use of the claimed invention, the workpiece must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. For an example, if a workpiece is flexible and or arcuate shaped and or bent, the top surface of the extension member is capable of engaging and supporting the workpiece),
wherein when the extension member is in the extended position, the extension surface coincides with an edge of the top surface to extend a surface area along a lateral direction of the base (Figure 1 below, the surface of the extension member coincides with an edge of the top surface of the base and extends laterally), and when the extension member is in the retracted position (the vertical position, Figure 12), the extension surface is positioned so that a surface plane of the extension surface intersects a surface plane of the top surface (Figure 12, a surface plane of the extension surface is positioned to intersect the top surface of the base).

    PNG
    media_image1.png
    824
    1014
    media_image1.png
    Greyscale


Regarding claim 7, Lin shows the miter saw with a pivotally rotatable extension (Figures 1-12) comprising:
a base (18 and 15, Figure 1 above) having a pair of side surfaces oppositely extending along a longitudinal direction of the base (Figure 1 reproduced above and see the discussion in claim 1 above), and a top surface (Figure 1 above) correspondingly engaged to a top edge of each of the side surfaces (Figure 1 above and see the discussion in claim 1 above);
a worktable (20) rotatably mounted to the base and having a work surface (211) corresponding to the top surface (Figure 1 above, both work and top surfaces appears being coplanar);
an axle seat (an axle holder 22) connected to the worktable (Figure 6), the axle seat having an axis (L1, Figure 6) that is parallel with the work surface;
a cutting member (30) connected to the worktable, the cutting member has a support base (Figure 7 below) pivotally disposed on the axle seat of the worktable (the support base in Figure 7 below is on the base 18 together with the support base pivotally relative to the axle holder 22, Figure 9) and is able to rotate relative to the base (Figures 1-6, the cutting unit 30 is pivoted relative to the base) and the worktable with the axis as a center of rotation (Figure 9, a center of the worktable), and allows the worktable and the cutting member to be operated from a working state (Figure 1) to a folded state (Figure 6), a cantilever (31) pivotally connected to the support base, a saw blade (32, Figure 1) mounted to the cantilever (31), and an actuator (a driver 33) mounted to the cantilever and used for driving the saw blade to rotate, said saw blade defining two opposing end faces (left and right surfaces); and
an extension member (Figure 1 above) pivotally mounted to the base and adjacent to one of the side surfaces, the extension member being convertible between an extended position and a retracted position relative to the base (see the discussion in claim 1 above), the extension member having an extension surface adapted to support a workpiece in the extended position (see the discussion in claim 1 above);
wherein in the working state (Figure 1), a working angle from a within a range angle of 90 degrees to 45 degrees is formed between the saw blade of the cutting member and the worktable (Para.13), and the extension member is in the extended position for supporting the workpiece (Figure 1 above and see the discussion in claim 1 above); 
in the folded state (Figure 14), an end face of said saw blade of said cutting unit is disposed in proximity to said working surface (Figure 14), and the extension member is converted to a retracted position (a vertical position), such that when the cutting member is in the folded state and the extension member is in the retracted position (Figure 14), one of the side surfaces of the base, one end of the support base, and an end portion of the extension member form a positioning plane for allowing the miter saw to be placed upright on the ground (since the claim is not provided a guidance how the miter saw is placed upright on the ground, Lin’s Figure 8 below, an edge of the extension member, the support base, and the base are formed a plane or a flat surface and allow the miter saw to be placed upright on the ground. Please note that the edge of the extension member is on the same plane in both retracted and extension positions).

    PNG
    media_image2.png
    611
    868
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    739
    868
    media_image3.png
    Greyscale

Regarding claim 8, Lin shows that the one of the side surfaces of the base has a first foot, one end of the support base has a second foot, the end portion of the extension member has a third foot, wherein when the cutting member is in the folded state and the extension member is in the retracted position (please note that the edge of the extension member is on the same plane in both retracted and extension positions), the first foot, the second foot, and the third foot together form the positioning plane (Figure 8 above).
Allowable Subject Matter
Claims 2 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 2 and 9 do not anticipate or render obvious the features of a recessed groove for receiving and pivoting the extension member, wherein the groove including side, bottom, and two lateral end walls or surfaces, the lateral end walls have pivot portions for receiving a pivot end of the extension member (another word, the extension member is positioned and pivoted in the longitudinal direction) in respectively combination with the limitations as set forth in the independent claims and any intervening claims. See the previous office action for details. 
Claims 3-6 and 10-13 are considered to contain allowable subject matter because they are being dependent from the claims 1-2 and 7 and 9.
Response to Arguments
Applicant's arguments filed on 07/28/2022 have been fully considered but they are not persuasive because the art still reads the claimed invention. See the rejections above with detailed explanations.
Applicant has amended to the specification and claims; the objections and 112b rejections are mooted.
With regards to about the 3rd paragraph in page 12 of the remarks, Applicant states that “Lin does not disclose or suggest the folding extension member as claimed in either claims 1 or claim 7” (emphasis added), this argument is acknowledged, but it is not persuasive because claims 1 and 7 require the extension member being pivoted between extended and retracted positions, not folded;  Lin shows or suggests every limitations including the claimed extension member being pivoted between extended and retracted positions as set forth in claims 1 and 7. See the explanations in the rejections of claims 1 and 7 above.
Furthermore, Applicant states that “the element of Lin which the Examiner considers to correspond to the claimed extension member lacks an extension surface that coincides with an edge of the top surface to extend a surface area (of the saw) in a lateral direction, and further that there is no teaching or suggestion that such the element has an extension surface adapted to support a workpiece in the extended position” (emphasis added), this argument is not persuasive because as seen in Lin’s Figure 1 above, while the extension member is a horizontal position, an edge of the top surface or the extension surface of the extension member coincides with an edge of the top surface of the table base to extend a surface area (of the saw) in a lateral direction (to cover its recess).
With regards to the “extension surface adapted to support a workpiece in the extended position”, Lin’s Figure 1 above, the top surface of the extension member is adapted to support a workpiece because the top surface appears being coplanar with a top surface of the base and the table; moreover, a recitation of the intended use of the claimed invention, the workpiece must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. For an example, if a workpiece is flexible and or arcuate shaped and or bent, the top surface of the extension member is capable of engaging and supporting the workpiece.
If Applicant believes that the claimed invention’s miter saw different from the prior art’s miter saw or needs to discuss the rejections above or needs suggestion amendments to overcome the art, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/9/2022